DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on October 26, 2020 has been received and fully considered. 
Previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the Office action dated July 24, 2020 are maintained in part for reasons of record and modified in part to address amended claim 12.  
Previous claim rejection made under 35 U.S.C. 102 in view of Carley (US 20120231083 A1) is withdrawn in view of applicant’s remarks. 
Previous claim rejection made under 35 U.S.C. 103 over Domb (US 20180325861 A1) is maintained for reasons of record.  

Terminal Disclaimer
The terminal disclaimers filed on October 26, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents issued form U.S. Patent Application Nos 16/513068 and 16/513238 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, previous obviousness-type double patenting rejections made over the claims of the above applications are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-17, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 10, 11, 14, 15, 26 and 28 are vague and indefinite as the term “drug-releasing agents” is not well defined.  Applicant states that such agents may include gel-forming agents, but the term “drug-releasing” could also encompass release modifying agents, or any other excipients which is in contact with the drug in the formulation.  Furthermore, the Markush group of the “gel-forming agents” in claim 4 includes components such as soybean oil which is not conventionally known as a gelling agent, and one of ordinary skill in the art would not immediately apprehend what applicant means to include in the scope of the term “drug-releasing agent.”  The remaining claims are rejected for depending on the indefinite base claims.  
Response to Arguments: In reply filed on October 26, 2019, applicant refers to Hy-3200 Emulsifying Soy Wax as an example of soybean oil used as a gel-forming agent. However, such product is an emulsifying solid wax derived from soybean oil and chemically and physically different from soybean oil per se.  Thus it is not clear what can be included in the term “gel-forming agent” and “drug-releasing agent”, if applicant includes compounds not typically known for gel-forming properties. 

Applicant recites “amine derivatives”, “amide derivatives”, “thiols” and “thiol derivatives” in claim 12.  The metes and bounds of the scope of the claim are not ascertainable as it is not clear what applicant means to include in these terms. Claim 13 is rejected for depending on the indefinite base claim. 
Response to Arguments:  Applicant argues that the meanings of the terms are “clear in view of the known meaning of ‘derivative’”.  Examiner does not dispute that the term “derivative” itself is well defined in the art.  However, in this case, applicant does not define from what parent compounds these functional derivatives are derived from.  It would not be readily apparent to one of ordinary skill in the art which surfactant compounds are encompassed by the terms “amine derivatives”, “amide derivatives”, “thiols”, “thiol derivatives”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 7, 10-17, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Domb et al. (US 20180325861 A1) (“Domb” hereunder). 
Domb teaches cannabinoid formulations loaded in porous core particles; the formulation contains cannabinoids (THC and/or CBD), at least one surfactant, at least one lipid and a water soluble biocompatible amphiphilic solvent.  See paragraph [0082-0086]; claim 2. 
The reference teaches that polypore powders loaded with 5 wt % CDC base formulation at a 1:2 w/v ratio had a controlled release effect and released in 2 hours in water.  See [0231-0233].  The base composition contains ethyl lactate (solvent), Tween 80 and Span 20 (surfactant), tricaprin (lipid), phospholipid (lecithin) and Cremophor RH40 (PEG-hydrogenated castor oil).  See Example 1.  
The reference further teaches using polymeric coating to modify the release rate of the active ingredients.  See [0115-0116].  Such polymer affects the release rate and meets the “drug-release agents” limitation in claim 1 (b).  Since Domb teaches capsule composition comprising the loaded core particles, applying the release modifying coating to make a controlled-release composition which releases the drug over a period of at least 6 hours would have been well within the skill in the art.  
Although Domb does not specifically disclose the release of the drug over at least 6 hours, the reference teaches that release rate can be controlled by using the release modifier.  See instant claim 1. 
Regarding claim 3, the “lipid” in Domb includes wax, fatty acids, hydrogenated vegetable oils, fatty alcohols or their respective esters or amides that are solids at room tempratures, natural oils (olive, sesame, etc), medium chain fats, fatty acid esters including mono-, di- and triglycerides and fatty acid esters with long and short chain alcohols that are solids at room temperature, phospholipids such as lecithin, etc.  See [0090-0098].  Since Domb suggests using mono-glycerides of fatty acid esters with long and short chains that are solid at room temperature or waxy materials as the lipid component, the “gel-forming agents” limitation of present claim 3 is viewed met.  
Regarding claims 4 and 5, glyceryl monoleate and monostearate as the required lipid component are viewed obvious in view of the disclosure of using mono-glycerides of fatty acid esters with long and short chains.  See instant claims 4, 5 and 10. 
Also disclosed porous particle is silicate beads (Neusilin US2). See instant claim 6 and 7.
Claim 11 recites, “the one or more pores are configured such that the one or more drug-releasing agents is located in the one or more pores closer to the surface of the core than the one or more cannabinoids and the one or more surfactants.”  Based on applicant’s own specification, there is no particular method step employed to make such configuration or structural adaptation made to the core to meet this limitation.  Thus it is viewed that Polypores or Neusilin particles loaded with a CDC formulation comprising lipid components (drug-releasing agents), surfactants and cannabinoids as disclosed by the reference would have such configuration as defined in the claim.  
Regarding claims 12 and 13, polysorbates (Tween), lecithin, etc are disclosed.  See [0088].
Regarding claims 14, 15, 26 and 28, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In Domb, Example 1 teaches a base formulation comprising surfactants (polysorbate14.1 wt% and sorbitan monoleate 14.1 % ), lipid components (tricaprin 14.1 %, lechitin 8.3 wt %, ethoxylated hydroxyl castor oil 40-14.1 %) and a solvent (ethyl lactate) 35.4 %.  As discussed above, a 5 % CBD formulation was loaded on polypore powders at a 1:2 ratio.  In this case, manipulating the amount of the surfactants and drug–releasing agents, which may be the rate modifying polymers on the capsule or the lipid components inside the core, to optimize a targeted release rate/duration would have been well within the skill in the art.
Regarding claim 28, the reference teaches making a clear solution which dissolves THC and CBD and forms nanoparticles with sufficiently low particle size when released in water for increased bioavailability. Given such parameters of appearance and particle size of the formulation, optimizing the concentrations and ratios of solvents, lipids, and surfactants by routine experimentations would have been well within the skill in the art.  
Response to Arguments:  Applicant argues that the rejection does not provide why it would be desirable to increase the release time up to at least 6 hours.  In response, the limitation merely requires the minimum period over which the actives are release, and given teachings and suggestions of making extended and controlled release formulations by modification of coatings, determining targeted therapeutic efficacy would only have taken ordinary skill in the art.  

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617